DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
2. 	Applicant filed the response to Election/Restriction requirement on 10/15/2021. Claims 1, 2, and 7 are amended, claim 3 is cancelled and claim 21 is newly added. Claims 1, 2, and 4-21 are pending.
Applicant elected Species A for continued prosecution, with traverse (Applicant remarks, page 1). Further, Applicant indicated that “species A and B are not independent from each another” and “not distinct from one another”, and requested “the rejection requirement be withdrawn”.
3.	However, Species A directed to “the data includes networking information, such as IP addresses and credential data that identifies one or more computing devices by which transactions were initiated”. Species B directed to “the call center activity logs can include, for example, data describing a source, frequency, and type of requested services, such as password resets and balance inquiries, which may provide indications of social engineering-based tactics for enabling future fraud events.”
4.	Examiner suggested Applicant to choose between claims that directed to the selected embodiment, i.e. Species A. However, no agreement has been reached. Hence, examiner has chosen to examine claims 1-2, 4, and 7-12 as they directed to selected embodiment Species A. Specifically, these claims are directed to financial transactions (PGPub paragraphs 8, 86, and 98) 

Claim Interpretation
5.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  
Optional Language
6.	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”).
7.	Claim 1 recites “in response to the likelihood of the fraudulent event exceeding a predefined threshold, performing, via the at least one computing device, a remedial action”.
Not Positively Recited
8.	The following underlined limitations are not positively recited and are generally not given patentable weight. 
9.	Claim 8 recites “wherein the machine learning model is trained…”


Claim Rejections - 35 USC §101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 1-2, 4, and 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
12.	In the instant case, claims 1 and 9 are directed to a “determining the likelihood of fraud in a financial transaction”. 
13.	Claims are directed to the abstract idea of “determining the likelihood of fraud in a financial transaction” which is grouped under “Certain methods of organizing human activity is similar to a fundamental economic practices such as mitigating risk” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claims recite “receiving … particular data comprising transactional data … the transactional data comprising data describing at least one transaction and user identifying information; determining … that the transactional data corresponds to a particular user account; receiving … data associated with the particular user account; determining … a likelihood of a fraudulent event based on a comparison of the particular data to the … data; and in response to the likelihood of the fraudulent event exceeding a predefined threshold, performing …a remedial action”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

15.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of determining the likelihood of fraud in a financial transaction using computer technology (e.g. the computing device). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
16.	Hence, claims are not patent eligible.
17.	Dependent claim 2 describes the transactional data and determining the likelihood of the fraudulent event. Dependent claims 4 and 7 describe the ways of determining the likelihood of the fraudulent event and activity. Dependent claim 8 describes two datasets where one of them contains and another not contains historical fraudulent data. Dependent claim 10 describes the transactional data request and mobile device data. Dependent claim 11 describes whether or not 
Conclusion
18.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
19.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 112
20.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

21.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

22.	Claims 1-2 and 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
New matter
23.	Claim 1 recites “receiving… particular data comprising transactional data…”
24.	The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Katz
25.	Claim 1 recites “… via at least one computing device…”
26.	The Specification has to show at least two computers performing the steps of “receiving”, “determining”, “receiving”, “determining”, and “performing”. (In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)).
27.	Claims 2 and 4-8 are rejected under the same rationale as claim 1 because claims 2 and 4-8 inherit the deficiencies of claim 1 due to their dependency.
28.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


29.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


30.	Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear scope
31.	Claim 2 recites “wherein … the fraudulent event comprises: determining … the likelihood …” 
Claim 4 recites “wherein … the fraudulent event comprises: determining … the likelihood …”
32.	The claims do not identify what performs mentioned above underlined steps, therefore the claims is not in line with the Specification. It is unclear what performs method steps. MPEP 2173.02 (I-III). 
Claim Rejections - 35 USC § 102
33.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
34.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

35.	Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
US20170357971A1 to Pitz et al.
36.	As per claims 1 and 9:
Pitz et al. discloses the following limitations:
receiving, via at least one computing device, particular data comprising transactional data from a first computing system, the transactional data comprising data describing at least one transaction and user identifying information; [0039], [0040] 
determining, via the at least one computing device, that the transactional data corresponds to a particular user account.[0042]
receiving, via the at least one computing device, mobile device data associated with the particular user account [0042] 
determining, via the at least one computing device, a likelihood of a fraudulent event based on a comparison of the particular data to the mobile device data [0044]
in response to the likelihood of the fraudulent event exceeding a predefined threshold, performing, via the at least one computing device, a remedial action [0045]
As per claim 9 Pitz et al. discloses the following limitations: 
a data store, Fig.2, item 216; [0059]
at least one computing device in communication with the data store, Fig.2, item 204; [0058]
37.	As per claim 10:
Pitz et al. discloses the following limitations:
the request comprises a service provider identifier associated with a computing device from which the request was received [0042], [0060]
the mobile device data comprises a second service provider identifier associated with a second computing device from which the mobile device data originated [0061]  

Pitz et al. discloses the following limitations:
wherein the at least one computing device is further configured to determine that the service provider identifier does not match the second service provider identifier, wherein the likelihood of the fraudulent event is based at least in part on the determination [0064]-[0066]
Claim Rejections - 35 USC § 103
39.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

40.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
41.	Claims 2, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US20170357971A1 to Pitz et al. in view of US20160321649A1 to Dragushan et al. 
42.	As per claim 2:

wherein the transactional data comprises a first geographic position associated with the at least one transaction and the mobile device data comprises a second geographic position associated with a mobile device and determining the likelihood of the fraudulent event comprises: determining a distance between the first geographic position and the second geographic position, wherein the likelihood of the fraudulent event is based at least in part on the distance [0110]-[0111], [0113]-[0117]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and system for receiving a stored value card from a first computing device and a first geolocation of the first computing device, the first computing device having balance access information of the stored value card; receiving a request for a stored value card from a second computing device at a second geolocation taught by Dragushan et al. in a computer-implemented method for real-time fraudulent activity verification, comprising: displaying, on a user device, a first notification which prompts entry of a user-selected geographic area, the user-selected geographic area defining a valid region for processing of transactions associated with a user of Pitz et al. with the motivation to enhance a method with a new feature like the request may include an identifier of the second geolocation, which may be obtained, and the second computing device is a computing device associated with a different user than the first computing device as taught by Dragushan et al. over that Pitz et al. 
43.	As per claim 4:
Dragushan et al. discloses the following limitations:
wherein determining the likelihood of the fraudulent event comprises: determining a difference between a first time that the at least one transaction occurred and a second time that the mobile device data was captured, wherein the likelihood of the fraudulent event is based at least in part on the difference between the first time and the second time [0118]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and system for receiving a stored value card from a first computing device and a first geolocation of the first computing device, the first computing device having balance access information of the stored value card; receiving a request for a stored value card from a second computing device at a second geolocation taught by Dragushan et al. in a computer-implemented method for real-time fraudulent activity verification, comprising: displaying, on a user device, a first notification which prompts entry of a user-selected geographic area, the user-selected geographic area defining a valid region for processing of transactions associated with a user of Pitz et al. with the motivation to enhance a method with a new feature like the determination may be that the second geolocation is within some threshold travel time of the first geolocation, such as within a variety modes of travel, such as by automobile, by airplane, by walking, or the like as taught by Dragushan et al. over that Pitz et al. 
44.	As per claim 7:
Dragushan et al. discloses the following limitations:
wherein determining the likelihood of the fraudulent event comprises executing a machine learning model on the particular data and the mobile device data [0070] 

45.	As per claim 8:
Dragushan et al. discloses the following limitations:
wherein the machine learning model is trained to differentiate between non-fraudulent and fraudulent activity using a training dataset [0070], [0074], [0084]
wherein the training dataset comprises: 
a first subset comprising historical transactional data that is not associated with fraudulent activity [0081], [0084]
a second subset that excludes the first subset and comprises the historical transactional data that is associated with fraudulent activity [0082]-[0084]
. 
46.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US20170357971A1 to Pitz et al. in view of US20130275303A1 to Fiore et al. 
47.	As per claim 12:
Pitz et al. does not explicitly disclose the following limitations:
wherein the remedial action comprises enforcing a dual- authentication setting for the particular user account. 
However, Fiore et al., as shown, discloses the following limitations:
wherein the remedial action comprises enforcing a dual- authentication setting for the particular user account [0054]-[0055] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a mobile device is used to assist in providing two stage authentication for payment transactions against a payment account number of a user taught by Fiore et al. in a computer-implemented method for real-time fraudulent activity verification, comprising: displaying, on a user device, a first notification which prompts entry of a user-selected geographic area, the user-selected geographic area defining a valid region for processing of transactions associated with a user of Pitz et al. with the motivation to enhance a method with a new feature like using second authentication to the system either concurrently or separately from the authorization request from the merchant where the authorization request includes various data regarding the identity of the payment account number, the type and amount of the transaction, merchant data information, and additionally the geographic origin of the request for authorization as taught by Fiore et al. over that Pitz et al.

Conclusion
48.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20170352034A1 – Yu – Discloses a method receiving, from a client device, a request to verify a client-side transaction record identifying a transaction involving a user of the client device. 

US20150347999A1 - Lau et al. – Discloses credit card fraud prevention techniques in which the authorization of a payment card may be performed using information obtained from a mobile device (e.g., a smart phone) associated with a user who initiates a point-of-sale payment card transaction.

49.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

AMANULLA ABDULLAEV
Examiner
Art Unit 3692



/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)